EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 104 to Registration Statement No. 2-22019 on Form N-1A of our report dated November 14, 2008, relating to the financial statements and financial highlights of Eaton Vance Growth Trust, including Eaton Vance-Atlanta Capital SMID-Cap Fund, appearing in the Annual Report on Form N-CSR of Eaton Vance Growth Trust for the year ended September 30, 2008, and to the references to us under the headings Financial Highlights in the Prospectus, Independent Registered Public Accounting Firm in the Statement of Additional Information, and item 7. in the Supplement to the Prospectus, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts July 30, 2009
